DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-11-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2017/0373300 hereinafter Maeda. 
Regarding Claims 1-3, Maeda teaches an all-solid-state lithium battery [10] comprising: a unit cell (laminate) including an anode (negative electrode) [16], a cathode (positive electrode) [12], and a solid electrolyte layer [14] disposed between the positive electrode and the negative electrode (paragraph 32); and a seal material (expansion layer) [18] positioned on at least one surface of the unit cell (laminate) (paragraphs 52-55). 
Maeda further teaches that the seal material (expansion layer) [18] comprises polytetrafluoroethylene (PTFE) and polypropylene (paragraphs 53-54), and MPEP § 2112.01 teaches that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Because the seal material (expansion layer) [18] is substantially identical to that of the claimed, claimed properties or functions are presumed to be inherent. 
Regarding Claims 4-6, Maeda teaches that the seal material (expansion layer) [18] is positioned on both surfaces of the laminate, and the thickness of each expansion layer is the same as or different from each other (see figure 1). Maeda further teaches that the laminate has a plurality of unit cells stacked with the expansion layer interposed therebetween (see figure 1). 
Regarding Claims 7-13, Maeda teaches that the seal material (expansion layer) [18] comprises polytetrafluoroethylene (PTFE) and polypropylene (paragraphs 53-54), see MPEP § 2112.01. Because the seal material (expansion layer) [18] is substantially identical to that of the claimed, claimed properties or functions are presumed to be inherent. Maeda further teaches that the thickness of the seal material (expansion layer) is 300 µm or more, thickness of the anode or cathode is 50 µm or more, and the thickness of the solid electrolyte layer is 10 µm or more (paragraphs 47, 62, 67). 
Regarding Claim 14, Maeda teaches that the battery further includes current collectors having the thickness of 5 µm to 25 µm (paragraph 57). 
Regarding Claim 15, Maeda teaches an operating method of the all-solid-state battery as claimed above and changing at least one of pressure and temperature applied to the all-solid-state battery (paragraphs 115-117). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729